PER CURIAM.
Pursuant to a written plea of nolo conten-dere, appellant, Floyd Bartley, was sen-fenced to one year in the county jail to be followed by a term of probation. Appellant challenges certain conditions of probation which were contained in the written order of *247probation but were not orally pronounced at trial. We strike the condition requiring appellant to pay for his random drug testing because this condition was not orally pronounced and is not a general condition of probation. Catholic v. State, 632 So.2d 272 (Fla. 4th DCA 1994). In all other respects, we affirm.
DELL, STEVENSON and GROSS, JJ., concur.